Citation Nr: 1142596	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-27 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral first metatarsophalangeal (great toe) joint arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from January 1966 to October 1987.  He earned the Bronze Star Medal, Purple Heart Medal, and Combat Action Ribbon, among others.

This appeal arises to the Board of Veterans' Appeals (Board) from a June 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that in pertinent part denied service connection for a bilateral great toe condition.


FINDINGS OF FACT

1.  The Veteran is a combat veteran.

2.  Although the Service Treatment Reports (STRs) do not include a separation examination report or report of medical history questionnaire, the Veteran has provided competent, credible, and persuasive testimony of injury to his feet during active military service.  

3.  A private physician has linked bilateral great toe metatarsal phalangeal joint arthritis to active military service.


CONCLUSION OF LAW

Arthritis of the first metatarsal phalangeal joint, bilaterally, was incurred in active military service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify does not result in unfair prejudice to the claimant and need not be discussed.  

With respect to VA's duty to assist in developing the claim, VA has not offered the Veteran a compensation and pension examination to develop his claim.  While 38 U.S.C.A. § 5103A requires that VA provide an examination when necessary, a letter from a private physician may suffice without further examination by VA.  According to 38 C.F.R. § 3.326 (c), "Provided that it is otherwise adequate for rating purposes, a statement from a private physician may be accepted for rating a claim without further examination."  

The August 2008-dated letter from a private physician is adequate for rating purposes.  The physician has clearly identified the current disability as arthritis of the big toe joints.  The physician has clearly related this disease to active military service.  See Combee, supra.  No medical professional has controverted this medical evidence.  Thus, a VA compensation examination is not needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b).  Because the Veteran was in combat, he must be afforded this consideration.  

The Veteran seeks service connection for arthritis of the first metatarsal phalangeal joints, bilaterally.  His STRs reflect no relevant complaint or treatment; however, it must also be mentioned that the retirement physical examination report is not of record, nor is there a report of medical history questionnaire dated near the end of the Veteran's 21-plus years of active military service on which he might have reported a foot problem.  Recently, the Veteran testified before the undersigned Veterans Law Judge that during a separation examination he did report his bilateral foot pains. 

In April 2008, the Veteran requested service connection for a bilateral great toe condition.  In September 2008, he submitted a letter from his private podiatrist.  The August 2008-dated letter, from K. Noeller, DPM, reflects that the doctor had provided care for the Veteran in 1999 and 2000.  The doctor stated, "At that time, he had already developed severe degeneration of both big toe joints."  The doctor further explained the Veteran's arthritis: 

      "This type of arthritis (AKA hallux rigidus) generally is initiated by injuries to the foot, either micro trauma (=everyday over [-] use) as well as specific trauma.  Both were likely the case during his years of Infantry and Reconnaissance.  To have such severe arthritis develop so soon after his retirement also lends itself to the conclusion that his years of high impact activities with the Marines were most certainly aggravating factors...I believe [the Veteran's] arthritis in his big toe joints is service-connected.

The Board must address the competency, credibility, and probative value of all evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Dr. Noeller's medical opinion is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  Moreover, no medical professional has disagreed with Dr. Noeller.  Therefore, the Board has no reason to question the probative value of the opinion set forth above.  
\
In May 2008, a general officer of the Marine Corps wrote a letter on behalf of the Veteran.  A portion of the general's letter states, "We have also served together in numerous reconnaissance units undergoing various hazardous duty and special operations skills training.  He has on numerous occasions injured his feet...during parachute operations."

In June 2009, the Veteran reported that his feet had been treated by other physicians after active military service, but that no record of these treatments was available.  

In September 2011, the Veteran testified before the undersigned Veterans Law Judge that he marched long distances carrying heavy loads during active military service.  He testified that he reported foot pains during his separation examination and that his private physician has told him that his current foot problems are related to active service.  

The lay evidence of record, from the general officer and from the Veteran, is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  The determination of an issue involving a question of medical expertise requires further analysis of the Veteran's competency.  38 C.F.R. § 3.159.  Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay person is competent to identify the medical condition; (2) lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony of symptoms at the time supports a later diagnosis by a medical professional).  In this case, the lay testimony of symptoms supports a later diagnosis by Dr. Noeller.  Thus, the lay testimony of service-incurrence is competent.  

After considering all the evidence of record, including the testimony, the Board finds that the evidence favors the claim.  Service connection for arthritis of the first metatarsal phalangeal joint, bilaterally, must therefore be granted.  


ORDER

Service connection for arthritis of the first metatarsal phalangeal joint, bilaterally, is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


